STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                              NO. 2022 KW 0011

VERSUS

JOHN DUHE                                        MARCH 14, 2022



In Re:      John  Duhe,  applying  for supervisory   writs,   22nd
            Judicial District Court, Parish of St.   Tammany, No.
            440,543.


BEFORE:     GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                    JMG
                                    GH
                                    WRC




COURT OF APPEAL,    FIRST CIRCUIT



                     F COURT
            FOR THE COURT